DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s preliminary amendment filed on September 27, 2019 is acknowledged. Accordingly claims 1-10 remain pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method for determining transaction illegitimacy, which is a statutory category of invention, and
Claim 6 is directed to a device for determining transaction illegitimacy, which is a statutory category of invention and 
Step 2a: 
While claims 1 and 6 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “determining illegal transaction” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “determining currencies corresponding to same identifier and when the currencies is more than expected determining that illegal transaction exist in the transaction.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1 and 6 recites: determining number of digital currencies corresponding to same identifier in a transaction…, determining number of digital currencies with same identifier in different transactions…, when number of digital currencies  with same identifier in different pieces of transaction exceed  a threshold determining that illegal transaction exist…These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
determining number of digital currencies corresponding to same identifier in a transaction…, determining number of digital currencies with same identifier in different transactions…, when number of digital currencies  with same identifier in different pieces of transaction exceed  a threshold determining that illegal transaction exist….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “blockchain”, merely uses a computer as a tool to perform the abstract idea. The use of “blockchain”,  does no more than generally link the abstract idea to a particular field of use, the use of “blockchain”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “blockchain”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “blockchain”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “determining number of digital currencies corresponding to same identifier in a transaction…, determining number of digital currencies with same identifier in different transactions…, when number of digital currencies  with same identifier in different pieces of transaction exceed  a threshold determining that illegal transaction exist….”
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-5 and 7-10 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-5 and 7-10 merely extend the abstract idea of claims 1 and 6 by describing the use of computer device or processor to determining number of digital currencies corresponding to same identifier in a transaction…, determining number of digital currencies with same identifier in different transactions…, when number of digital currencies  with same identifier in different pieces of transaction exceed  a threshold determining that illegal transaction exist…. and only serve to add additional layers of abstraction to the abstract idea of claims 1 and 6. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora U.S. patent Application Publication No. 2019/0318359 A1 in view of Ma U.S. patent Application Publication No. 2018/0198876 A1.

As per claims 1 and 6, Arora discloses a method for determining transaction legitimacy based on a_blockchain, comprising:
determining transaction information of at least one transaction in the blockchain, wherein the transaction information of each transaction in the at least one transaction comprises account information and the number of digital currencies, the digital currencies corresponding to the transaction information correspond to at least one identifier, and each identifier uniquely identifies a certain number of digital currencies of a one-level statistical unit (0006, which discloses that “receiving, by the receiving device of the point of sale device, payment credentials associated with a transaction account, wherein the payment credentials include at least a transaction account number; executing, by a querying module of the point of sale device, a query on the blockchain data to identify one or more data values where the included account identifier corresponding to the transaction account number”);
determining the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account according to the account information and the at least one identifier (0006, which discloses that “executing, by a querying module of the point of sale device, a query on the blockchain data to identify one or more data values where the included account identifier corresponding to the transaction account number”); and 
when the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account exceeds a threshold value, determining that illegal transactions exist in the account (0030, which discloses that “in some cases, also the transaction details for the proposed payment transaction, where the proposed payment transaction may be declined if the fraud score exceed a scoring threshold indicative of a high likelihood of fraud.”; 0048; 0053). 
Alternatively Ma discloses the method comprising:
determining the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account according to the account information and the at least one identifier (0054, which discloses that “The recurrence value may be determined based on a record of previous transactions conducted with a specific account identifier at a specific resource provider associated with a specific resource provider identifier. In one embodiment, transaction processing computer 140 may query a transaction database for transactions linked to both the account identifier and resource provider identifier received in authorization messages and may identify the transactions as being recurring transactions between user 110 and the resource provider. Transaction processing computer 140 may then determine the frequency at which the identified transactions occurred over a predetermined period of time.” )
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Arora and incorporate a method further comprising: determining the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account according to the account information and the at least one identifier in view of the teachings of Ma in order to prevent fraudulent transaction.

As per claims 2 and 7, Arora failed to explicitly disclose the method, wherein the step of determining the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account comprises: 
determining the number and frequency of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account; and 
the step of determining that illegal transactions exist in the account when the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account exceed a threshold value comprises:
when the number and frequency of digital currencies with the same identifier included
in different pieces of transaction information corresponding to the same account exceeds a threshold value, determining that illegal transactions exist in the account.
Ma discloses the method, wherein the step of determining the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account comprises: 
determining the number and frequency of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account (0054); and 
the step of determining that illegal transactions exist in the account when the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account exceed a threshold value comprises:
when the number and frequency of digital currencies with the same identifier included
in different pieces of transaction information corresponding to the same account exceeds a threshold value, determining that illegal transactions exist in the account (0054).
	Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Arora and incorporate a method wherein the step of determining the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account comprises: determining the number and frequency of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account; and the step of determining that illegal transactions exist in the account when the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account exceed a threshold value comprises: when the number and frequency of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account exceeds a threshold value, determining that illegal transactions exist in the account.in view of the teachings of Ma in order to identify and prevent fraudulent transaction.

As per claims 3 and 8, Arora further discloses the method, wherein the step of determining
that illegal transactions exist in the account when the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account exceeds a threshold value comprises:
according to the number of digital currencies with the same identifier included in different pieces of transaction information corresponding to the same account, conducting weighted calculation according to the identifier, so as to obtain a legitimacy score (0030); and 
when the legitimacy score exceeds a threshold value, determining that illegal
transactions exist in the account (0030).

As per claims 4 and 9, Arora further discloses the method, further comprising:
conducting alarm locking on the account with illegal transactions, wherein the alarm locking is used for limiting the authority operation of the account with illegal transactions and giving warning that the account with illegal transactions is abnormal (0041).

As per claims 5 and 10, Arora further discloses the method, wherein the step of conducting alarm locking on the account with illegal transactions comprises:
transferring the digital currencies corresponding to the illegal transactions of the account with illegal transactions to a judicial supervision account (0048).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 26, 2021